           Case 1:19-cv-02514-KBJ Document 47 Filed 06/11/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 BRIAN KAREM,


                Plaintiff,

      v.
                                                               Case No. 1:19-cv-2514-KBJ
 DONALD J. TRUMP, in his individual capacity and
 official capacity as President of the United States; and
 STEPHANIE GRISHAM, in her individual capacity
 and official capacity as White House Press Secretary,

                Defendants.


                                   JOINT STATUS REPORT

       The parties to the above-captioned action hereby provide this Joint Status Report

regarding developments occurring since their May 10, 2021 joint status report in this action, Dkt.

45, as per the Court’s June 8, 2021 minute order.

       The parties’ negotiations over attorneys’ fees payable to Plaintiff and the text of the

permanent injunction are ongoing and proceeding in good faith. Plaintiff has made an initial

offer regarding attorneys’ fees to Defendants, and Defendants have requested further information

regarding those fees. Pursuant to this Court’s June 8, 2021 minute order, the parties’ next joint

status report is due on July 12, 2021.


Dated: June 11, 2021                                  Respectfully submitted

 BRIAN M. BOYNTON                                     By: /s/ Theodore J. Boutrous, Jr.
 Acting Assistant Attorney General                    Theodore J. Boutrous, Jr., (D.C. Bar No.
                                                      420440)
                                                      GIBSON, DUNN & CRUTCHER LLP
 ERIC R. WOMACK                                       333 South Grand Ave.,
 Assistant Branch Director                            Los Angeles, California 90071
 Federal Programs Branch                              Tel: (213) 229-7804
                                                      tboutrous@gibsondunn.com
        Case 1:19-cv-02514-KBJ Document 47 Filed 06/11/21 Page 2 of 2




By: /s/ Joseph E. Borson
Joseph E. Borson (Va. Bar No. 85519)             Thomas H. Dupree, Jr. (D.C. Bar. No.
Trial Attorney, U.S. Dept. of Justice            467195)
                                                 GIBSON, DUNN & CRUTCHER LLP
Civil Division, Federal Programs Branch          1050 Connecticut Avenue, N.W.
1100 L St., NW                                   Washington, D.C. 20036
Washington, D.C. 20005                           Tel: (202) 955-8547
Tel: (202) 514-1944                              tdupree@gibsondunn.com
Joseph.Borson@usdoj.gov
                                                 Anne Champion (admitted pro hac vice)
Counsel for Defendants in their official         GIBSON, DUNN & CRUTCHER LLP
capacities                                       200 Park Avenue
                                                 New York, New York 10166-0193
                                                 Tel: (212) 351-5361
                                                 achampion@gibsondunn.com

                                                 Counsel for Plaintiff Brian Karem




                                           -2-
